Per Curiam.
We think it is time this question should be regarded as settled. We have on more than one occasion decided upon this removal of the county-seat, and the public interests will not permit any further discussion of it. The finality of the action of supervisors in canvassing the votes on such removals was settled in Att’y Gen. v. Sup’rs of Lake Co., 33 Mich., 289, and in case of this same county of Benzie in Att’y Gen. v. Sup’rs of Benzie, 34 Mich., 211.
The writ must be denied with costs.